 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHARAN NAGESH,                                    No. 2:18-CV-00839-KJM-EFB
12                       Plaintiff,
13           v.                                         ORDER
14    BMW OF NORTH AMERICA, LLC,
15                       Defendant.
16

17                  On September 5, 2019, plaintiff Sharan Nagesh filed a Notice of Conditional

18   Settlement. ECF No. 21. On September 9, 2019, the court issued a minute order requiring

19   dispositional documents to be filed no later than September 26, 2019. ECF No. 22. To date,

20   plaintiff has not filed dispositional documents.

21                  Accordingly, plaintiff is hereby ORDERED to SHOW CAUSE within fourteen

22   (14) days why he should not be sanctioned $250 for noncompliance with the court’s order or why

23   this action should not be dismissed for failure to prosecute.

24                  IT IS SO ORDERED

25   DATED: March 24, 2020.

26

27

28
                                                        1
